    Case 19-40198   Doc 16   Filed 02/18/19 Entered 02/18/19 15:17:25   Desc Main
                               Document     Page 1 of 2

x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                       ADT
                       1 Town Cente Rd.
                       Boca Raton, FL 33486

                       American Neighborhood Mtg, Acc. Corp.,
                       700 East Gate Dr.
                       Mount Laurel, NJ 08054

                       AMEX
                       POB 1270
                       Newark, NJ 07101

                       Applied Bank
                       POB 70165
                       Philadelphia, PA 19176

                       Applied Bank
                       4700 Exchange Ct.
                       Boca Raton, FL 33431

                       Autotrader
                       303 Sunset Blvd
                       Atlanta, GA 30319

                       Cars For Sale
                       2500 Westlake Dr.
                       Sioux Falls, SD 57106

                       Credit One Bank
                       PO Box 98872
                       Las Vegas, NV 89193

                       Deal Center


                       INTERNAL REVENUE SERVICE
                       P.O. BOX 7346
                       Philadelphia, PA 19101-7346

                       Law Offices of James McNulty
                       40 Court Street
                       Suite 1150
                       Boston, MA 02108

                       Loancare Serv.
                       3637 Sentara Wyste 303
                       Virginia Beach, VA 23452

                       MCA Recovery
                       17 State St.
                       New York, NY 10004
Case 19-40198   Doc 16   Filed 02/18/19 Entered 02/18/19 15:17:25   Desc Main
                           Document     Page 2 of 2


                   Michael Gibson
                   1320 City Center Dr.
                   Suite 100
                   Carmel, IN 46032

                   Nextgear Capital, Inc
                   1320 City Center Dr.
                   Suite 100
                   Carmel, IN 46032

                   Shamrock Finance LLC
                   116 Topsfield Road
                   Wenham, MA 01984

                   STA International
                   1400 Old Country Road
                   Westbury, NY 11590
